DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 15 are pending in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1 – 15 are determined to be directed to an abstract idea and not significantly more than the abstract idea itself.  The rationale for this determination is explained below:
In regards with independent claim 1, it recites providing one or more chemical identifiers; querying a dynamic database of toxicological assessment information on a plurality of toxicity endpoints based on the one or more chemical identifiers; assigning a numeric hazard score to the toxicological hazard condition established for each endpoint of the plurality of endpoints based on the information in the database; calculating a quantitative score using the numeric hazard scores for the plurality of endpoints, which are used to obtain a raw score, and a total score; and wherein the querying, assigning, and calculating steps are performed by one or more processors. 
The limitation of assigning a numeric hazard score to the toxicological hazard condition established for each endpoint of the plurality of endpoints based on the information in the database, as drafted is a process that, under broadest reasonable interpretation, covers the process of mathematical calculations. The limitation of assigning a numeric hazard score would be assigning a score based on calculations.  Similarly, the limitation of calculating a quantitative score using the numeric hazard scores for the plurality of endpoints, which are used to obtain a raw score, and a total score as drafted, is a process that, under its broadest reasonable interpretation covers the process of mathematical calculations but for the generic computer components. That is, other than reciting “steps are performed by one or more processors”, nothing in the claim elements precludes the step of mathematical concepts. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “one or more processors” to perform steps. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation of providing one or more chemical identifiers is a recitation of an insignificant extra-solution, a pre-solution activity which is a step of gathering data in a claimed method. The limitation of querying a dynamic database of toxicological assessment information on a plurality of toxicity endpoints based on the one or more chemical identifiers is a recitation of an insignificant extra-solution, a pre-solution activity which is a step of gathering data in a claimed method . As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of steps are performed by one or more processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The claim is not patent eligible. 

In regards with claim 2, it recites a new or updated numeric hazard score for the plurality of endpoints results in a notification.
The limitation of the recitation of new or updated numeric hazard score results in a notification under broadest reasonable interpretation is not more than addition of insignificant extra-solution activity which does not amount to an inventive concept because adding a step of notification does not add a meaningful limitation to the method of quantitative assessment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 3 it recites a new or updated quantitative score results in a notification.
The limitation of the recitation of new or updated quantitative score results in a notification under broadest reasonable interpretation is not more than addition of insignificant extra-solution activity which does not amount to an inventive concept because adding a final step of transmitting data for review does not add a meaningful limitation of quantitative assessment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

In regards with claim 4, it recites wherein the plurality of toxicity endpoints comprises a core set of endpoints and a supplemental set of endpoints. 
The limitation of wherein the plurality of toxicity endpoints comprises a core set of endpoints and a supplemental set of endpoints as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 5, it recites wherein the numeric hazard scores of the core set of endpoints are weighted higher than the hazard scores of the supplemental set of endpoints. 
The limitation of wherein the numeric hazard scores of the core set of endpoints are weighted higher than the hazard scores of the supplemental set of endpoints as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 6, it recites wherein the hazard scores are weighted by a limited evidence factor. 
The limitation of wherein the hazard scores are weighted by a limited evidence factor as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 7, it recites wherein the hazard scores correspond to hazard conditions comprising low, moderate, high, very high, unassessed, assessed, assessed—insufficient data, and/or combinations thereof. 
The limitation of wherein the hazard scores correspond to hazard conditions comprising low, moderate, high, very high, unassessed, assessed, assessed—insufficient data, and/or combinations thereof as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 8, it recites wherein when the hazard is low or moderate, the hazard score is weighted downward by a limited evidence factor. 
The limitation of wherein when the hazard is low or moderate, the hazard score is weighted downward by a limited evidence factor as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 9, it recites wherein when the hazard is high or very high, the hazard score is weighted upward by a limited evidence factor. 
The limitation of wherein when the hazard is high or very high, the hazard score is weighted upward by a limited evidence factor as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 10, it recites wherein a low hazard condition is scored higher than a moderate hazard condition, and which moderate hazard condition is scored higher than a high hazard condition. 
The limitation of wherein a low hazard condition is scored higher than a moderate hazard condition, and which moderate hazard condition is scored higher than a high hazard condition as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 11, it recites wherein a change in hazard condition for one or more endpoints for a chemical results in a corresponding revision of endpoint score. 
The limitation of wherein a change in hazard condition for one or more endpoints for a chemical results in a corresponding revision of endpoint score as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 12, it recites wherein a change in the score for one or more endpoints for a chemical results in a corresponding recalculation of the raw score. 
The limitation of wherein a change in the score for one or more endpoints for a chemical results in a corresponding recalculation of the raw score as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 13, it recites wherein a change in raw score for a chemical results in a corresponding recalculation of the quantitative score. 
The limitation of wherein a change in raw score for a chemical results in a corresponding recalculation of the quantitative score as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 14, it recites wherein a change in index score for a chemical results in a corresponding notification to one or more user querying the quantitative score for that chemical.
The limitation of the recitation of wherein a change in index score for a chemical results in a corresponding notification to one or more user querying the quantitative score for that chemical under broadest reasonable interpretation is not more than addition of insignificant extra-solution activity which does not amount to an inventive concept because adding a step of notification does not add a meaningful limitation to the method of quantitative assessment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 15, it recites wherein the method provides for a comparison of a first chemical's toxicological characteristics having a first quantitative score to a second chemical's toxicological characteristics having a second quantitative score, wherein the comparison allows for objective and/or quantified selection of a chemical having one or more characteristics. 
The limitation of wherein the method provides for a comparison of a first chemical's toxicological characteristics having a first quantitative score to a second chemical's toxicological characteristics having a second quantitative score, wherein the comparison allows for objective and/or quantified selection of a chemical having one or more characteristics as drafted, is a process under broadest reasonable interpretation, covers the process of mathematical relationships and calculations. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daulton et al. (US 2015/0100248 A1) (‘Daulton’ herein after)  further in view of Taneja et al. (US 2018/0232084 A1) (‘Taneja’ herein after).
 
With respect to claim 1,
Daulton teaches a computer-implemented method of quantitative assessment of one or more chemical hazards (paragraphs 3, 24, 29, 45, Daulton), comprising: providing one or more chemical identifiers (figure 3 #51 depicts receiving input data identifying chemical substance, paragraph 29, 45,48 teach input data identifying one or more chemical substances, constituents or products, Daulton); querying a database of toxicological assessment information on a plurality of toxicity endpoints based on the one or more chemical identifiers (figure 3 #52 depicts retrieving data related to chemical substance from various resources, paragraph 28 teaches being connected and able to retrieve data from databases to assess chemical substances including “Highly Discouraged Substances”, chemical industry or scientific sources, Daulton); assigning a numeric hazard score to the toxicological hazard condition established for each endpoint of the plurality of endpoints based on the information in the database (figures 3, 8, 8-1 depict generating a chemical assessment result including a hazard score, paragraphs 24, 134 – 135 teach  that chemical substance is evaluated using criteria to generate a chemical assessment result including at least a hazard summary and score, and a regulatory impact summary and score, Daulton); calculating a quantitative score using the numeric hazard scores for the plurality of endpoints, which are used to obtain a raw score and a total score (figure 3, paragraphs 24, 43, 134 – 135 teach that a hazard summary includes quantitative result/score based on specific endpoints and this is used to obtain a combined total score for a chemical product containing chemical substances. The combined score is generated by weighting the score for each component (raw score) based on its relative proportion to the amounts in the product, Daulton); and wherein the querying, assigning, and calculating steps are performed by one or more processors (figure 2, 3 and paragraphs 27 – 29 and 182, Daulton).
Daulton teaches a database of toxicological assessment information but does not specifically disclose it as a dynamic database explicitly as claimed.
However, Taneja teaches a dynamic database of toxicological assessment in figures 3, 4, and paragraph 45, 60 – 63 teaching detecting the change and dynamically recomputing the scores and updating/storing/presenting the updated scores and updated hazard level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daulton to include the teachings of Taneja because both of the references are in the same field of study, chemical hazard evaluation and assessment. Furthermore, a new or updated numeric hazard score for the plurality of endpoints results in notifications to provide real-time detection of potentially hazardous conditions in industrial equipment, paragraphs 24, 27 – 28, Taneja. 

With respect to claim 2,
Daulton as modified teaches the computer-implemented method of claim 1, wherein a new or updated numeric hazard score for the plurality of endpoints results in a notification by the one or more processors (figures 3, 4, paragraph 45, 60 – 63 teach detecting the change and dynamically recomputing the scores and updating/storing/presenting the updated scores and updated hazard level, Taneja).

With respect to claim 3,
Daulton as modified teaches the computer-implemented method of claim 1, wherein a new or updated quantitative score results in a notification by the one or more processors (figures 3, 4, paragraph 45, 60 – 63 teach detecting the change and dynamically recomputing the scores and updating/storing/presenting the updated scores and updated hazard level, Taneja).

With respect to claim 4,
Daulton as modified teaches the computer-implemented method of claim 1, wherein the plurality of toxicity endpoints comprises a core set of endpoints and a supplemental set of endpoints (figures 6, 7 and paragraphs 134 – 135, Daulton).

With respect to claim 5,
Daulton as modified teaches the computer-implemented method of claim 1, wherein the numeric hazard scores of the core set of endpoints are weighted higher than the hazard scores of the supplemental set of endpoints (figures 6, 7 and paragraphs 131 – 132, 134 – 135, Daulton).

With respect to claim 6,
Daulton as modified teaches the computer-implemented method of claim 1, wherein the hazard scores are weighted by a limited evidence factor (paragraphs 131 – 132 and paragraphs 134 – 135, Daulton and paragraphs 84 – 85, Taneja).

With respect to claim 7,
Daulton as modified teaches the computer-implemented method of claim 1, wherein the hazard scores correspond to hazard conditions comprising low, moderate, high, very high, unassessed, assessed, assessed—insufficient data, and/or combinations thereof (paragraphs 131 – 132 and 134 – 135, Daulton).

With respect to claim 8,
Daulton as modified teaches the computer-implemented method of claim 7, wherein when the hazard is low or moderate, the hazard score is weighted downward by a limited evidence factor (paragraphs 131 – 132 and 134 – 135, Daulton and paragraphs 84 – 85, Taneja).

With respect to claim 9,
Daulton as modified teaches the computer-implemented method of claim 7, wherein when the hazard is high or very high, the hazard score is weighted upward by a limited evidence factor (paragraphs 131 – 132 and 134 – 135, Daulton).

With respect to claim 10,
Daulton as modified teaches the computer-implemented method of claim 7, wherein a low hazard condition is scored higher than a moderate hazard condition, and which moderate hazard condition is scored higher than a high hazard condition (paragraphs 131 – 132 and 134 – 135, Daulton and paragraphs 84 – 85, Taneja).

With respect to claim 11,
Daulton as modified teaches the computer-implemented method of claim 1, wherein a change in hazard condition for one or more endpoints for a chemical results in a corresponding revision of endpoint score (figures 3, 4, paragraph 45, 60 – 63 teach detecting the change and dynamically recomputing the scores and updating/storing/presenting the updated scores and updated hazard level, Taneja). 

With respect to claim 12,
Daulton as modified teaches the computer-implemented method of claim 1, wherein a change in the score for one or more endpoints for a chemical results in a corresponding recalculation of the raw score (figures 3, 4, paragraph 45, 60 – 63 teach detecting the change and dynamically recomputing the scores and updating/storing/presenting the updated scores and updated hazard level, Taneja).

With respect to claim 13,
Daulton as modified teaches the computer-implemented method of claim 1, wherein a change in raw score for a chemical results in a corresponding recalculation of the quantitative score (figures 6, 7, Daulton and figures 3, 4, paragraph 45, 60 – 63 teach detecting the change and dynamically recomputing the scores and updating/storing/presenting the updated scores and updated hazard level, Taneja).

With respect to claim 14,
Daulton as modified teaches the computer-implemented method of claim 1, wherein a change in index score for a chemical results in a corresponding notification to one or more user querying the quantitative score for that chemical (paragraph 28 teaches being connected and able to retrieve data from databases to assess chemical substances including “Highly Discouraged Substances”, chemical industry or scientific sources, Daulton and figures 3, 4, paragraph 45, 60 – 63 teach detecting the change and dynamically recomputing the scores and updating/storing/presenting the updated scores and updated hazard level, Taneja).

With respect to claim 15,
Daulton as modified teaches the computer-implemented method of claim 1, wherein the method provides for a comparison of a first chemical's toxicological characteristics having a first quantitative score to a second chemical's toxicological characteristics having a second quantitative score, wherein the comparison allows for objective and/or quantified selection of a chemical having one or more characteristics (figure 3, paragraphs 24, 43, 134 – 135 teach that a hazard summary includes quantitative result/score based on specific endpoints and this is used to obtain a combined total score for a chemical product containing chemical substances. The combined score is generated by weighting the score for each component (raw score) based on its relative proportion to the amounts in the product, Daulton).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190252036 A1 teaches integrating properties of a chemical's gene targets and chemical  structure to provide a toxicity predictor score and improving its accuracy.
US 20200372977 A1 teaches performing the probabilistic analysis determining a toxicity includes identifying, similar composition that is structurally similar to the proposed chemical composition. The probabilistic analysis further includes identifying a set of chemical reactions that include the at least one similar composition, and determining one or more products of the identified set of chemical reactions. 
US 20200193341 A1 teaches creating a safe work environment and acting to continuously identify hazards by choosing relevant data originating from different sources, calculate the current risk score, and initiate actions to prevent personal accidents and process accidents.
US 20100318371 A1 teaches a comprehensive hazard evaluation system and method for chemicals and products. The product hazard score is determined and stored based on the environmental hazard score, the environmental health hazard score, and the physical hazard score.
US 20150235153 A1 teaches increasing reliability of a hazard risk assessment, reducing uncertainties associated with the hazard risk assessment by using an optimal hazard model.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/9/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166